Title: From George Washington to James Innes, 28 September 1790
From: Washington, George
To: Innes, James



Dear Sir,
Mount Vernon September 28. 1790.

Your letter dated the 17 of August did not come to my hands until Sunday last, or it should have received an earlier acknowledgement. For an answer to it I beg leave to refer you to Colonel Warner Lewis (of Gloucester) who, having taken much trouble to ascertain the properties and value of the land, (you wish to know the price of) and asking on what terms it would be disposed of, was sometime ago fully acquainted with my sentiments thereon. Not having the copy of my letter to him, by me at this place to refer to for these terms, nor the circumstances much in recollection—and being unwilling to propose others to you, which may differ from them, is the reason why I put you to the trouble of making this further enquiry. I am dear Sir, Your most obedient and very humble servant

G. Washington

